DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, 16-20 in the reply filed on 10/20/2021 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.
Upon further consideration species election is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-9, 12-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (Chemistry and Biology, 2002, vol.9: 237-244, of record) and in further view of Atkinson et al (Nucleic Acid Research, 1994, vol.22, no.8: 1327-1334), Bozon et al (Human Mutation, 1994, 3: 330-332), GenBank NM_000492.4 (CFTR mRNA and protein sequence, 1992, pages 1-11), Breitschopf et al (Nucleic Acids Research, 1995, Vol. 23, No. 18, pages 3633-3637), Maini et al (JACS, 2015, 137: 11206-11209) and Ohashi et al (FEBS Letters, 1972, vol.20, 2: 239-241).
Anderson et al teach tRNAs with extended anticodon loop of 6-10 nucleotides (see Abstract), which can be used as nonsense suppressor tRNAs (see second column on page 237).
Anderson et al do not teach anticodon loop comprising consecutive anticodon base triplets base pairing to two consecutive codon base triplets, one of which is a stop codon, arranged as in instant claims 5 and 6, or that tRNA is aminoacylated with dipeptide, or that tRNA comprises AGGGG and CCCCU sequences in T-stem, or that tRNA comprises anticodon loop of CUCAGUUAG, or that anticodon stem flanking anticodon loop comprises G-C base pair, or medicament for cystic fibrosis comprising such tRNA.
Atkinson et al teach that nonsense suppressor tRNAs can be used as therapies for human gene disorders such as cystic fibrosis (see Abstract, Table 1 on page 1328).

GenBank NM_000492.4 presents mRNA for CFTR, nucleotides 3341-3349 are TTGTACCTG, wherein TAC trinucleotide (shown in bold) can be mutated to TAA in Y1092X mutant.
Breitschopf et al teach a structure of leucine tRNA (see Figure 1B), wherein anticodon loop sequence is CUCAAGU, anticodon marked in bold.
Maini et al teach that tRNAs can be aminoacylated with dipeptides, which can be consecutively incorporated into new proteins (see page 11207).
Ohashi et al teach in Figure 2 tRNA comprising AGGGG and CCCCU sequences in T-stem, and anticodon stem flanking anticodon loop comprising G-C base pair.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to design a synthetic tRNA with extended anticodon loop for treatment of CFTR with Y1092X mutation based on teachings of Anderson et al, Atkinson et al, Bozon et al, GenBank NM_000492.4, Breitschopf et al, Maini et al and Ohashi et al. One of the ordinary skill in the art would be motivated to do so, because Anderson et al teach expanded anticodon loop of tRNA, therefore providing motivation to extend anticodon loop of tRNA taught by Breitschopf et al by including sequence complementary to mutated codon in CFTR gene and one consecutive codon as shown by GenBank NM_000492.4 and taught by Bozon et al, such sequence can be CAGUUA, which will become CUCAGUUAGU after inclusion it into anticodon loop. It would be a matter of regular optimization to arrange new extended .

Allowable Subject Matter
Claims 10, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635